Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed 01/31/2022 have been received and entered into the case record.
Claims 1, 2, 4-5, 7-9, 12 and 13 are pending in the application and examined on the merits.
Claims 3 and 6 are canceled. 
Claims 1, 2, 4, 5, and 12 are amended.
Claim 13 is newly added.

Claims 1, 2, 4-5, and 7-9 are allowable.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was giving in an interview with Sherry L Murphy on March 21, 2022 and subsequently on March 23, 2022 and March 24, 2022. 
The application has been amended as follows: 

Claim 1: delete “(a)” in line 3
Claim 5: delete “(b)” in line 3, replace “(a)” in line 4 with “of culturing of claim 1”
Claim 9: replace “differentiation-induced” with “differentiated”
Claims 12 and 13 are canceled. 

       
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest art is Kida in view of Maden and Benko as set forth in the previous office action filed 10/13/2021. 
The combination of these references do not provide for the unexpected results obtained in the invention of an increase by 10-fold in the differentiation induction of parasympathetic neurons from neural crest and autonomic neural progenitor cells utilizing retinoic acid and PMA.
Upon further consideration and search, no prior art was found utilizing retinoic acid and PMA in order to yield the results demonstrated in the specification and illustrated in Applicant’s arguments. In order to place the claim set in condition for allowance, amendments were made in order to make the claims in commensurate with the scope of the invention and unexpected results in the case of cancelling claims directed towards a kit (claims 12 and 13) and provide clarity (claims 1, 5, and 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAEYOON KIM/Primary Examiner, Art Unit 1632